Citation Nr: 1816826	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-44 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased initial rating for residuals of a cold injury, rated as 10 percent disabling prior to June 20, 2016 and 20 percent disabling thereafter for Raynaud's Syndrome. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel
INTRODUCTION

The Veteran served on active duty from September 1983 to August 1993.  She had an additional period of active duty for training from August to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection for Raynaud's syndrome and assigned the initial rating currently on appeal.  Thereafter, in a June 2016 rating decision, the RO increased the Veteran's disability rating for Raynaud's syndrome to 20 percent, effective from June 20, 2016.  The Veteran continues her appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).  Jurisdiction is currently retained by the RO in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge during an October 2017 Travel Board hearing.  A transcript of that hearing is associated with the claims file.  During the hearing, the Veteran indicated that although the issue certified to the Board was entitlement to an increased rating for Raynaud's syndrome, her original claim was for entitlement to service connection for a cold injury of the bilateral hands and toes.  She maintains that her Raynaud's syndrome is a residual of a cold injury and should be evaluated accordingly.  As the assessment of the proper diagnostic code used to rate a service-connected disability is inherent in an increased rating claim, the Board finds that this issue is within its jurisdiction.  In order to better reflect the Veteran's contentions, the claim has been restated as noted above.   


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's residuals of a cold injury, diagnosed as Raynaud's syndrome, of the bilateral hands was characterized by pain, numbness, and cold sensitivity with color changes.

2. For the entire period on appeal, the Veteran's residuals of a cold injury, diagnosed as Raynaud's syndrome, of the bilateral feet was characterized by pain, numbness, and cold sensitivity with color changes.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating, but no higher, for right hand residuals of a cold injury have been met for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Codes 7117, 7122 (2017).

2. The criteria for a 20 percent rating, but no higher, for left hand residuals of a cold injury have been met for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Codes 7117, 7122 (2017).

3. The criteria for a 20 percent rating, but no higher, for right foot residuals of a cold injury have been met for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Codes 7117, 7122 (2017).

4. The criteria for a 20 percent rating, but no higher, for left foot residuals of a cold injury have been met for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Codes 7117, 7122 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, VA examination reports, and statements in support of her claim.  The Board finds the examinations of record to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran (including eliciting a history from her), and provided the information necessary to evaluate the nature and severity of her claimed disabilities.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III. Increased Rating for Cold Injury Residuals

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

As noted above, the Veteran was awarded service connection for Raynaud's syndrome and assigned an initial 10 percent disability rating that was increased to 20 percent from June 20, 2016 under 38 C.F.R. § 4.104, Diagnostic Code 7117 for Raynaud's syndrome.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  During an August 2012 VA cold injury residuals examination, the examiner stated that "the residual of veteran's initial cold injury (diagnosed as one episode of 'chilblains') during active service is ongoing tendency to 'raynauds'."  Thereafter, in a June 2016 opinion, the VA examiner indicated that the 2012 VA assessment of the Veteran's Raynaud's syndrome was completed as a residual effect of a cold injury.  After a review of the record, the Board finds that Diagnostic Code 7122, for cold injury residuals, more accurately describes the Veteran's disability and provides a more favorable disability rating, as each extremity can be separately evaluated.  See 38 C.F.R. § 7122, Note (2).

Under Diagnostic Code 7122, cold injury residuals are assigned a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104 , Diagnostic Code 7122.

Pursuant to Note (1), amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, are to be separately evaluated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc. should also be separately evaluated, unless they are used to support an evaluation under Diagnostic Code 7122.

During the August 2012 VA cold injury examination, the Veteran noted that she had cold sensitivity, color changes, and numbness in her bilateral hands.  She also indicated cold sensitivity in her bilateral feet.  The examiner diagnosed Raynaud's syndrome and, accordingly, completed a VA artery and vein conditions examination.  The Veteran indicated that she has had color changes, painful blanching, and numbness to her fingers and toes since service with even minor cold exposures.  She indicated she cannot grasp ice cubes with her fingers, she uses a vacuum cup to insulate against cold beverages, and has sometimes worn gloves even when working indoors.  She noted similar color changes in her toes with cold exposure but to a lesser extent since her toes are usually less exposed.  She denied ever having had actual pitting ulcerations or eschars after her Raynaud's events.  She did not have ulcers on or amputation of digits.  

During the June 2016 VA examination, the Veteran indicated that about 2 times per week in the summer and every day in the winter, the tips of her fingers in both hands and toes of both feet change color and have burning pain.  On examination, she did not have ulcers on or amputation of digits.  She provided the examiner with a written list of her symptoms, indicating that her hands and fingers are cold sensitive and undergo color changes where under her nails turns blue and her fingers turn white.  She also described numbness and said her fingers feel "like sausages" though they are not swollen.  She said that her feet and toes are cold sensitive with similar pain and numbness as her hands.  She believed there were also associated color changes but she said she mostly wore socks and shoes.     

During the October 2017 hearing, the Veteran stated that she was recently prescribed medication to help with the pain caused by her cold injury residuals.  She noted that she got piercing pain if she picked up an ice cube and had to use vacuum sealed cups to prevent exposure to extreme temperatures.  She also reported that she gets pain, numbness, and tingling in her fingers and that she gets color changing in her toes.  She described times when she would be walking without actually feeling her toes and at least 2 occasions where her fingers have gone completely white and the pain is severe.  While she noted symptoms every day in winter, she indicated that she does not get symptoms if she is outside when it is hot out or as long as she keeps her house temperature at 70 degrees.  

Based on the above, the Board finds that an initial 20 percent rating is warranted for each of the Veteran's hands and feet based on cold injury residuals diagnosed as Raynaud's syndrome.  The Veteran has consistently reported pain, numbness, and color changes in her bilateral fingers and toes related to cold exposure.  The Board finds the Veteran both competent and credible to describe such symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  Accordingly, the requirements for a 20 percent disability rating under Diagnostic Code 7122 for each extremity for the entire appeal period have been met.  

However, the criteria for a rating in excess of 20 percent under Diagnostic Code 7122 have not been met at any time during the appeal period for any of the Veteran's extremities.  There is no evidence of tissue loss, nail abnormalities, locally impaired sensation, hyperhidrosis, or X-ray abnormalities of any extremity.  

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 7117 for Raynaud's syndrome.  Under Diagnostic Code 7117, Raynaud's syndrome with characteristic attacks occurring at least daily warrants a 40 percent evaluation.  Raynaud's syndrome with 2 or more digital ulcers and a history of characteristic attacks wants a 60 percent evaluation.  Finally, Raynaud's syndrome with 2 or more digital ulcers plus amputation of 1 or more digits and a history of characteristic attacks warrants a 100 percent evaluation.  These evaluations pertain to the disease as a whole, regardless of the number of extremities involved.  38 C.F.R. § 4.104, Diagnostic Code 7117, Note.  

Here, there is no evidence of characteristic attacks occurring at least daily.  Although the Veteran reported daily attacks in the winter, she reported only twice a week in the warmer seasons and testified that she does not experience symptoms when her house temperature is set at 70 degrees.  Further, as a rating for each extremity is permitted under Diagnostic Code 7122, the combined rating for her cold injury residuals is 60 percent under that diagnostic code.  Even if the Board were to find daily characteristic attacks of the Veteran's Raynaud's syndrome, such only warrants a single, lesser, 40 percent disability rating under Diagnostic Code 7117.  Additionally, as noted above, there is no evidence of digital ulcers or amputation of digits to warrant a 60 or 100 percent disability rating under Diagnostic Code 7117.  

Further, despite the Veteran's contention that Raynaud's should be evaluated in addition to her cold injury residuals, the Board finds that cold injury residuals rating criteria contemplate the Veteran's Raynaud's syndrome.  The Rating Schedule generally prohibits pyramiding, i.e., evaluating the same disability under different Diagnostic Codes.  38 C.F.R. § 4.14.  The Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  The limitations brought about by the Veteran's Raynaud's syndrome are overlapping with the symptoms utilized for a rating under Diagnostic Code 7122, namely, the loss of sensory function, pain, and color changes.  Therefore, the symptomatology reflected in the current evaluation is contemplated throughout all relevant codes and would be, in effect, pyramiding if the Veteran was rated separately under Diagnostic Code 7117 in addition to the evaluations assigned herein under Diagnostic Code 7122.  

For these reasons, the Board finds that the Veteran's residuals of a cold injury, diagnosed as Raynaud's syndrome, warrant an initial 20 percent disability rating, but no higher, for her right hand, left hand, right foot, and left foot.   





	(CONTINUED ON NEXT PAGE)



ORDER

A 20 percent rating, but no higher, for Raynaud's syndrome of the right hand for the entire period on appeal is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 20 percent rating, but no higher, for Raynaud's syndrome of the left hand for the entire period on appeal is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 20 percent rating, but no higher, for Raynaud's syndrome of the right foot for the entire period on appeal is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 20 percent rating, but no higher, for Raynaud's syndrome of the left foot for the entire period on appeal is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


